DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by published WIPO patent application WO2019004467A1 (Fujimoto).
	
	Regarding claim 1, Fujimoto discloses:
A vehicle allocation service system comprising: an acquisition unit configured to acquire biological information and positional information of a user; (pg. 5, p. 8-9) (“The “action purpose” is set based on, for example, a search query input from the input screen of the terminal device 100 by the user U. Besides this, the action purpose may be selected from action actions recommended on the input screen. Moreover, the input of an action objective may be performed by the terminal device 100 recognizing the voice of the user U. In addition, the terminal device 100 recognizes the user U's biological information (gesture, body vibration, expression, emotion analysis), and performs an intention estimation of the user U based on the recognition result. The input of action purpose may be performed based on. The “current location” is position data of the terminal device 100 when the action device is transmitted. The position data is acquired, for example, by a GPS sensor or the like built in the terminal device 100. The “desired boarding time” and the “desired boarding position” are data input from the input screen of the display unit 120 of the terminal device 100 by the user.”)
a selection unit configured to select a moving object to be provided to the user according to a satisfied condition of the biological information; (pg. 7, p. 3) (“The plan setting unit 330 selects the vehicle 200 capable of moving the user U to the destination based on the selected store location and the current position of the vehicle 200. The plan setting unit 330 selects a vehicle 200 that can be allocated to the destination set according to the purpose. The plan setting unit 330 refers to the vehicle operation information 386, and searches for a vehicle 200 that can be allocated to the destination.”)
a decision unit configured to acquire priority added to the satisfied condition of the biological information of the user and decide an order of vehicle allocation for the selected moving object according to the priority; (pg. 6, p. 5) (“The plan setting unit 330 causes the user U to input additional information in order to narrow down the action purpose, for example. For example, in the image IM1B and the image IM1C, the plan setting unit 330 causes the user U to input additional information regarding time in order to narrow down the time and place for eating a specific amount of rice cake.”)
(pg. 7, p. 5) (“The plan setting unit 330 refers to the vehicle operation information 386, and extracts a vehicle 200 within a predetermined range from the current location of the user from among the vehicles for which allocation has not been determined. The plan setting unit 330 selects a vehicle 200 that can arrive at the desired riding time of the user U from the extracted vehicles 200 based on the action purpose data 384. The plan setting unit 330 sets a travel plan of the selected vehicle 200 based on the action purpose data 384.”)
and an instruction unit configured to instruct the selected moving object to move according to the positional information.  (pg. 8, p. 10) (“A vehicle 200 within a predetermined range, a vehicle 200 having a travel plan set according to the conditions regarding the vehicle 200, and the like are extracted. The plan setting unit 330 requests the user U to select one of the vehicles 200 via the terminal device 100, for example. The vehicle 200 for which the travel plan is set in accordance with the condition regarding the vehicle 200 is, for example, the vehicle 200 which moves to the destination by route guidance of the navigation device of the vehicle 200.”)
(Examiner’s note: the claimed “biological information” is regarded as equivalent to the disclosed biological information, which may comprise gesture, body vibration, expression, and emotion analysis. The claimed “satisfied condition” is the user’s state of hunger at the time of summoning a vehicle, and the claimed “acquire[d] priority” is the user’s degree of hunger. This reference discloses a process by which if the user’s degree of hunger is sufficient, the vehicle will take them to a source of food immediately; if their degree of hunger is comparatively lower, the vehicle will take them either to a store to purchase ingredients for a later meal or directly to their ultimate location.)

Regarding claim 8, Fujimoto discloses each of the limitations of claim 1, with the additional limitation of:
further comprising a unit configured to obtain health data or an activity amount of the user based on the acquired biological information, (pg. 6, p. 1-2) (“The purpose may be presented, for example, based on the browsing history of the user U's Internet. For example, when the user U activates the ride share application of the terminal device 100 and inputs a purpose, the terminal device 100 accesses the plan setting unit 330. The plan setting unit 330 extracts, for example, the purpose related to the category in which the degree of preference of the user is high, based on the recent browsing history of the user U on the Internet. At the time of presentation of the purpose, for example, the ranking of search words on the Internet may be referred to. The plan setting unit 330 automatically displays the extracted purpose on the purpose input screen of the terminal device 100. At this time, the plan setting unit 330 may cause the display unit 120 of the terminal device 100 to present a plurality of purposes as a recommendation list, and allow the user U to select one purpose.”)
wherein the selection unit is configured to select the moving object based on the health data or the activity amount.  (pg. 7, p. 3) (“The plan setting unit 330 selects the vehicle 200 capable of moving the user U to the destination based on the selected store location and the current position of the vehicle 200. The plan setting unit 330 selects a vehicle 200 that can be allocated to the destination set according to the purpose. The plan setting unit 330 refers to the vehicle operation information 386, and searches for a vehicle 200 that can be allocated to the destination.”)
(Examiner’s note: the claimed “activity amount” is construed to be equivalent with the user’s Internet activity and search history which the reference accesses. The reference subsequently utilizes the user’s Internet activity to guide the determination of the action purpose, which is then used to select the moving object provided to the user.)


Regarding claim 9, Fujimoto discloses:
A vehicle allocation service method comprising: with a management apparatus configured to manage a moving object, acquiring biological information and positional information of a user; (pg. 5, p. 8-9) (“The “action purpose” is set based on, for example, a search query input from the input screen of the terminal device 100 by the user U. Besides this, the action purpose may be selected from action actions recommended on the input screen. Moreover, the input of an action objective may be performed by the terminal device 100 recognizing the voice of the user U. In addition, the terminal device 100 recognizes the user U's biological information (gesture, body vibration, expression, emotion analysis), and performs an intention estimation of the user U based on the recognition result. The input of action purpose may be performed based on. The “current location” is position data of the terminal device 100 when the action device is transmitted. The position data is acquired, for example, by a GPS sensor or the like built in the terminal device 100. The “desired boarding time” and the “desired boarding position” are data input from the input screen of the display unit 120 of the terminal device 100 by the user.”)
selecting a moving object to be provided to the user based on the biological1 SN201810142US00TFN180593-US 27information; (pg. 7, p. 3) (“The plan setting unit 330 selects the vehicle 200 capable of moving the user U to the destination based on the selected store location and the current position of the vehicle 200. The plan setting unit 330 selects a vehicle 200 that can be allocated to the destination set according to the purpose. The plan setting unit 330 refers to the vehicle operation information 386, and searches for a vehicle 200 that can be allocated to the destination.”)
acquiring priority added to a satisfied condition of the biological information; deciding an order of vehicle allocation for the selected moving object according to the priority; (pg. 6, p. 5) (“The plan setting unit 330 causes the user U to input additional information in order to narrow down the action purpose, for example. For example, in the image IM1B and the image IM1C, the plan setting unit 330 causes the user U to input additional information regarding time in order to narrow down the time and place for eating a specific amount of rice cake.”)
(pg. 7, p. 5) (“The plan setting unit 330 refers to the vehicle operation information 386, and extracts a vehicle 200 within a predetermined range from the current location of the user from among the vehicles for which allocation has not been determined. The plan setting unit 330 selects a vehicle 200 that can arrive at the desired riding time of the user U from the extracted vehicles 200 based on the action purpose data 384. The plan setting unit 330 sets a travel plan of the selected vehicle 200 based on the action purpose data 384.”)
and giving an instruction for movement according to the positional information.  (pg. 8, p. 10) (“A vehicle 200 within a predetermined range, a vehicle 200 having a travel plan set according to the conditions regarding the vehicle 200, and the like are extracted. The plan setting unit 330 requests the user U to select one of the vehicles 200 via the terminal device 100, for example. The vehicle 200 for which the travel plan is set in accordance with the condition regarding the vehicle 200 is, for example, the vehicle 200 which moves to the destination by route guidance of the navigation device of the vehicle 200.”)

Regarding claim 10, Fujimoto discloses: 
A program that causes a computer to implement a function of acquiring biological information and positional information of a user; (pg. 5, p. 8-9) (“The “action purpose” is set based on, for example, a search query input from the input screen of the terminal device 100 by the user U. Besides this, the action purpose may be selected from action actions recommended on the input screen. Moreover, the input of an action objective may be performed by the terminal device 100 recognizing the voice of the user U. In addition, the terminal device 100 recognizes the user U's biological information (gesture, body vibration, expression, emotion analysis), and performs an intention estimation of the user U based on the recognition result. The input of action purpose may be performed based on. The “current location” is position data of the terminal device 100 when the action device is transmitted. The position data is acquired, for example, by a GPS sensor or the like built in the terminal device 100. The “desired boarding time” and the “desired boarding position” are data input from the input screen of the display unit 120 of the terminal device 100 by the user.”)
a function of selecting a moving object to be provided to the user based on the biological information; (pg. 7, p. 3) (“The plan setting unit 330 selects the vehicle 200 capable of moving the user U to the destination based on the selected store location and the current position of the vehicle 200. The plan setting unit 330 selects a vehicle 200 that can be allocated to the destination set according to the purpose. The plan setting unit 330 refers to the vehicle operation information 386, and searches for a vehicle 200 that can be allocated to the destination.”)
a function of acquiring priority added to a satisfied condition of the biological information; a function of deciding an order of vehicle allocation for the selected moving object according to the priority; (pg. 6, p. 5) (“The plan setting unit 330 causes the user U to input additional information in order to narrow down the action purpose, for example. For example, in the image IM1B and the image IM1C, the plan setting unit 330 causes the user U to input additional information regarding time in order to narrow down the time and place for eating a specific amount of rice cake.”)
(pg. 7, p. 5) (“The plan setting unit 330 refers to the vehicle operation information 386, and extracts a vehicle 200 within a predetermined range from the current location of the user from among the vehicles for which allocation has not been determined. The plan setting unit 330 selects a vehicle 200 that can arrive at the desired riding time of the user U from the extracted vehicles 200 based on the action purpose data 384. The plan setting unit 330 sets a travel plan of the selected vehicle 200 based on the action purpose data 384.”)
and a function of giving an instruction for movement according to the positional information.  (pg. 8, p. 10) (“A vehicle 200 within a predetermined range, a vehicle 200 having a travel plan set according to the conditions regarding the vehicle 200, and the like are extracted. The plan setting unit 330 requests the user U to select one of the vehicles 200 via the terminal device 100, for example. The vehicle 200 for which the travel plan is set in accordance with the condition regarding the vehicle 200 is, for example, the vehicle 200 which moves to the destination by route guidance of the navigation device of the vehicle 200.”)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto as applied to claim 1 above, and further in view of published US patent application US20170316533A1 ("Goldman-Shenhar").

Regarding claim 2, Fujimoto discloses each of the limitations of claim 1 as discussed above; it does not disclose a database for storing information and a selection of the moving object based on said information. Goldman-Shenhar discloses:
further comprising a state database configured to store the biological information and a kind of the moving object to be provided to the user in association with each other, [0036] (“The examples that follow assume that the system 102 maintains a list of registered users, and that each registered user can be uniquely identified in some manner (e.g., by username and password, a personal identification code, biometric data, or the like, which can be provided by a personal device, a wearable device or item, a smart device or item, a mobile device, a camera, or any suitably configured electronic device). Moreover, the system 102 can maintain a user profile for each registered user, wherein the user profile data can include any or all of the following information, without limitation: legal name; home address; passenger rating data; favorite pickup addresses; favorite destination addresses;”)
wherein the selection unit is configured to select the moving object to be provided to the user based on the state database.  [0036] (“Moreover, the system 102 can maintain a user profile for each registered user, wherein the user profile data can include any or all of the following information, without limitation:…whether or not the user carries objects while riding and, if so, what type of objects; special needs or requirements, such as a larger seat, open windows, medical equipment, baby/child seats, favorite beverages, etc.”)
[0029] (“For example, a database resident onboard the autonomous vehicle 104, onboard the user device 106, or resident at a cloud-based server system can be used to store user profile data for the registered users of the system 102.”)
It would have been obvious for one of ordinary skill in the art to augment Fujimoto with the database and user profile system of Goldman-Shenhar. Storing the user’s favorite and/or most commonly selected destinations allows them to get the best price for their trip to the grocery store or restaurant, as the system may use their shared information to offer them a shared ride which will be more economical than a solo ride (Goldman-Shenhar, 0038).

	Regarding claim 3, modified Fujimoto discloses each of the limitations of claim 2 as discussed above; it also discloses:
the acquisition unit is provided in a user terminal that is able to perform communication with a management apparatus configured to manage the moving object; (pg. 5, p. 8-9) (“The “action purpose” is set based on, for example, a search query input from the input screen of the terminal device 100 by the user U. Besides this, the action purpose may be selected from action actions recommended on the input screen. Moreover, the input of an action objective may be performed by the terminal device 100 recognizing the voice of the user U. In addition, the terminal device 100 recognizes the user U's biological information (gesture, body vibration, expression, emotion analysis), and performs an intention estimation of the user U based on the recognition result. The input of action purpose may be performed based on. The “current location” is position data of the terminal device 100 when the action device is transmitted. The position data is acquired, for example, by a GPS sensor or the like built in the terminal device 100. The “desired boarding time” and the “desired boarding position” are data input from the input screen of the display unit 120 of the terminal device 100 by the user.”)
 (pg. 2, p. 1) (“When the vehicle control system acquires the action purpose input from the user's terminal device through communication, the vehicle control system searches for a vehicle (vehicle capable of dispatching) that matches the action purpose.”)
and the state database and the selection unit are provided in the management apparatus. [Goldman-Shenhar, 0029] (“For example, a database resident onboard the autonomous vehicle 104, onboard the user device 106, or resident at a cloud-based server system can be used to store user profile data for the registered users of the system 102.”)

Regarding claim 4, modified Fujimoto discloses each of the limitations of claim 3 as discussed above; it also discloses:
the acquisition unit, the state database, and the selection unit are provided in the user terminal that is able to perform communication with the management apparatus; (pg. 2, p. 6) (“The terminal device 100 includes, for example, an information acquisition unit 110, a display unit 120, and a communication unit 130.”)
(pg. 5, p. 3) (“The acquisition unit 320 and the plan setting unit 330 are realized, for example, by a processor (circuit) such as a CPU executing a program (software) stored in the storage unit 380.”)
[Goldman-Shenhar, 0029] For example, a database resident onboard the autonomous vehicle 104, onboard the user device 106, or resident at a cloud-based server system can be used to store user profile data for the registered users of the system 102.
It does not disclose a method of communication between the user terminal and the management apparatus. Goldman-Shenhar discloses:
and1 SN201810142US00 TFN180593-US26information regarding the moving object selected by the user terminal is transmitted to the management apparatus.  [0050] (“For this particular example, the remaining fields of the ride reservation interface 300 are depicted as selectable drop-down menus, wherein clicking on the downward pointing triangle reveals the selectable options for each field. Thus, the requesting user can select a desired ride type for the ride type field 306, a desired privacy level for the privacy setting field 308, a desired level for the profile sharing setting field 310, and (if applicable) other settings or levels for the other selectable options field 312. The different ride type, privacy, and profile sharing options were discussed in more detail above. After the user is satisfied with the content of the ride reservation interface 300, the request can be sent (i.e., communicated to a server system, a backend system, a dispatch center, etc.) by clicking on the “Request Ride” button 314.”)
It would have been obvious for one of ordinary skill in the art to augment Fujimoto with the communication method of Goldman-Shenhar. Allowing the management apparatus to communicate with the user terminal enables the direct verification of a user’s identity with their user terminal (Goldman-Shenhar, 0052). 

Regarding claim 11, Fujimoto discloses each of the limitations of claim 10 as discussed above; it does not disclose a database for storing information and a selection of the moving object based on said information. Goldman-Shenhar discloses:
a state database configured to store the biological information and a kind of the moving object to be provided to the user in association with each other is provided; [0036] (“The examples that follow assume that the system 102 maintains a list of registered users, and that each registered user can be uniquely identified in some manner (e.g., by username and password, a personal identification code, biometric data, or the like, which can be provided by a personal device, a wearable device or item, a smart device or item, a mobile device, a camera, or any suitably configured electronic device). Moreover, the system 102 can maintain a user profile for each registered user, wherein the user profile data can include any or all of the following information, without limitation: legal name; home address; passenger rating data; favorite pickup addresses; favorite destination addresses;”)
and the selection function selects the moving object based on the state database.  [0036] (“Moreover, the system 102 can maintain a user profile for each registered user, wherein the user profile data can include any or all of the following information, without limitation:…whether or not the user carries objects while riding and, if so, what type of objects; special needs or requirements, such as a larger seat, open windows, medical equipment, baby/child seats, favorite beverages, etc.”)
[0029] (“For example, a database resident onboard the autonomous vehicle 104, onboard the user device 106, or resident at a cloud-based server system can be used to store user profile data for the registered users of the system 102.”)
It would have been obvious for one of ordinary skill in the art to augment Fujimoto with the database and user profile system of Goldman-Shenhar. Storing the user’s favorite and/or most commonly selected destinations allows them to get the best price for their trip to the grocery store or restaurant, as the system may use their shared information to offer them a shared ride which will be more economical than a solo ride (Goldman-Shenhar, 0038).

Regarding claim 12, modified Fujimoto discloses each of the limitations of claim 3 as discussed above; it also discloses:
A moving object that is allocated in the vehicle allocation service system according to claim 3, the moving object comprising: an instruction acquisition unit configured to acquire an instruction from the management apparatus; (pg. 2, p. 6) (“The ride share application communicates with the vehicle control device 300 according to the operation of the user U, transmits the action purpose of the user U to the vehicle control device 300, or sends a push notification based on the information received from the vehicle control device 300.”)
and a movement controller configured to perform control such that the moving object moves to a position indicated by the positional information based on the instruction. (pg. 4, p. 2) (“The autonomous driving control unit 250 generates a target track on which the vehicle 200 travels in the future. The target trajectory includes, for example, a velocity component.”)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto as applied to claim 1 above, and further in view of published US patent application US20180193223A1 ("Gal").

Regarding claim 5, Fujimoto discloses each of the elements of claim 1 above; it also discloses:
wherein the selection unit is configured to select a moving object … based on the biological information. (pg. 5, p. 8-9) (“The “action purpose” is set based on, for example, a search query input from the input screen of the terminal device 100 by the user U. Besides this, the action purpose may be selected from action actions recommended on the input screen. Moreover, the input of an action objective may be performed by the terminal device 100 recognizing the voice of the user U. In addition, the terminal device 100 recognizes the user U's biological information (gesture, body vibration, expression, emotion analysis), and performs an intention estimation of the user U based on the recognition result. The input of action purpose may be performed based on. The “current location” is position data of the terminal device 100 when the action device is transmitted. The position data is acquired, for example, by a GPS sensor or the like built in the terminal device 100. The “desired boarding time” and the “desired boarding position” are data input from the input screen of the display unit 120 of the terminal device 100 by the user.”)
(pg. 6, p. 9)(“The plan setting unit 330 generates a specific travel plan in accordance with the action purpose based on the input information.”)
 Fujimoto does not disclose a moving object with a toilet function. Gal discloses: 
…a moving object having a toilet function in a case where determination is made that the user has a micturition desire or a defecation desire… [Gal, 0022] (“The background service consists of one or more lockable buildings, premises where the mobile vehicle with water bathing facility can be parked and the passengers can get on or off the vehicle, furthermore, in the said building there is a waiting room, changing rooms, shower rooms, toilets and any other rooms required for professional service. In order to provide full-scale service for the customers, it is possible for the passengers to get on or off the mobile vehicle with water bathing facility not only at the premises but also at any point of the city, that is, in the street. The passengers can get on or off anywhere at the scheduled and advertised stops, the design of the mobile vehicle with water bathing facility caters for all the needs of the passengers, such as changing of clothes, storage of clothes, overall hygienic service, for example the vehicle contains changing room, shower, toilet, clothes-storing unit, locker.”)
It would have been obvious for one of ordinary skill in the art to augment Fujimoto with the moving device having a toilet function found in Gal. If a passenger needs to use the restroom after a ride has already begun, having facilities present in the vehicle itself eliminates the need to make a stop for the purpose of finding an available restroom – thus maximizing efficiency of the ride.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto as applied to claim 1 above, and further in view of published US patent application US20190019146A1 ("Chraibi").

Regarding claim 6, Fujimoto discloses each of the limitations of claim 1 as discussed above; it does not disclose the function to summon an ambulance in an emergency. Chraibi discloses:
wherein the selection unit is configured to select a moving object having a function as an ambulance in a case where determination is made that emergency transport of the user is needed based on the biological information.  [0041] (“In addition to ride sharing or item delivery, some embodiments, a delivery request may also include a request for other services, such as by way of illustration and not limitation, requests for medical, car wash, landscape, plumbing, dog walking, or maid services, along with any other type of service that can be found around a current location.”)
[0044] (“In some embodiments, the present invention may provide a Health Emergency/Police Button Request button. Such a feature may enable any user to inform the closest health worker, police officer, or ambulance about an emergency to which the user is a witness.”)
(Examiner’s note: distinction is drawn between the claimed “biological information” and “priority” acquired in claim 1. The biological information includes gestures, body vibration, expression, and emotion analysis; it is on the basis of that information where a user or another party may summon an ambulance to their location if they determine a need for immediate medical assistance.)
It would have been obvious for one of ordinary skill in the art to augment Fujimoto with the method of summoning an ambulance or other medical vehicle found in Chraibi. As stated above (0044), the method of summoning an ambulance allows the user to immediately notify the closest health worker or ambulance about a medical emergency that they witness, thus providing said medical worker or ambulance with the user’s position directly (Fujimoto, pg. 5, p. 9) without the user having to verbally relay the information, e.g. over the phone.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Fujimoto as applied to claim 3 above, and further in view of published US patent application US20190087875A1 ("Morioka").

Regarding claim 7, modified Fujimoto discloses each of the limitations of claim 3 as discussed above; it also discloses: 
and the selection unit is configured to select the moving object to be provided to the user based on the biological information and the acceleration information.  (pg. 7, p. 3) (“The plan setting unit 330 selects the vehicle 200 capable of moving the user U to the destination based on the selected store location and the current position of the vehicle 200. The plan setting unit 330 selects a vehicle 200 that can be allocated to the destination set according to the purpose. The plan setting unit 330 refers to the vehicle operation information 386, and searches for a vehicle 200 that can be allocated to the destination.”)
It does not disclose usage of an acceleration sensor to acquire acceleration data. Morioka discloses: 
the user terminal further includes an acceleration sensor configured to acquire acceleration information; [0037] (“FIG. 2 is a block diagram illustrating a configuration of a user terminal corresponding to at least one embodiment of the invention. As illustrated in FIG. 2, the user terminal 1 includes a control unit 11, a RAM 12, a display unit 13, a storage device 14, a sensor unit 15, a communication interface 16, and the like, and can be connected to the communication network 2 via the communication interface 16.”)
[0041] (“The sensor unit 15 includes a GPS sensor. Further, the sensor unit 15 may include various sensors, and examples of the various sensors include a fingerprint authentication sensor, a proximity sensor, an acceleration sensor, a gyro sensor, a magnetic force sensor, a luminance sensor, and an atmospheric pressure sensor, and the like.”)
It would have been obvious for one of ordinary skill in the art to augment modified Fujimoto with the acceleration sensor found in Morioka. Inclusion of an acceleration sensor enhances the GPS capabilities of the system, allowing it to track the user’s current location with more accuracy so as to ensure the autonomous vehicle arrives at precisely the position where the user needs it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/              Examiner, Art Unit 3664        

/ADAM R MOTT/              Supervisory Patent Examiner, Art Unit 3664